CUSTOM GRAPHIC FILM

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed November 6, 2020, was received.  Claims 1, 6, 13, and 15 were amended.  Claims 10 and 14 were canceled.  Claims 21-22 were added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification:
On page 1, paragraph [0001], line 2 of the specification, after “Film,”” insert – now U.S. Patent No. 10,259,614,–.
On page 6, paragraph [0027], line 1, after “is ” insert –less than 20 microns (e.g., –.
On page 6, paragraph [0027], line 2, replace “(e.g.,” with –or–.
In the claims:

In claim 11, line 1, replace “moveable” with –movable–.
In claim 12, line 1, replace “moveable” with –movable–.
In claim 15, line 1, replace “moveable” with –movable–.
In claim 16, line 1, replace “moveable” with –movable–.
Authorization for this examiner’s amendment was given in an interview with James T. Buchanan on February 12, 2021.

Claim Rejections—35 USC §112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claim 15 is withdrawn because the claim has been amended to correct indefinite subject matter.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 1-9, 11-13, and 15-20 as being unpatentable over Corey (US 2009/0172990) and additional references are withdrawn because independent claims 1, 6, and 13 have been amended and because Applicant’s arguments are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method of making a rewriteable film as claimed, and particularly wherein the movable medium is a flowable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745